Case 8:16-cv-02641-VMC-JSS Document 52 Filed 03/09/20 Page 1 of 3 PageID 574




                         THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA



    AMIT AGARWAL,

                    Plaintiff,
                                                        Case 8:16-cv-02641-VMC-JSS
     v.

    TOPGOLF INTERNATIONAL, INC.,                        JURY TRIAL REQUESTED

                    Defendant.




                                       JOINT STATUS REPORT

           Plaintiff Amit Agarwal and Defendant Topgolf International, Inc. provide this Joint

   Status Report pursuant to the Court’s Order dated February 17, 2017. In that Order, the

   Court granted Defendant’s unopposed motion to stay the case pending inter partes review

   proceedings at the United States Patent & Trademark Office (“USPTO”) (Docket #35).

   The Court directed the parties to immediately notify the Court upon conclusion of the inter

   partes review. On July 19, 2017, the USPTO Patent Trial and Appeals Board instituted
   IPR2017-00928, finding a reasonable likelihood that claims 1 and 6 of the patent-in-suit

   are invalid as obvious. The parties participated in a trial on April 17, 2018.

           On June 13, 2018, the Patent Trial and Appeals Board issued its Final Written

   Decision in IPR2017-00928 finding claims 1 and 6 unpatentable. On August 14, 2018,

   Plaintiff filed a Notice of Appeal with the U.S. Court of Appeals for the Federal Circuit.

   The Federal Circuit docketed the appeal as 18-2270 Agarwal v. Topgolf International, Inc.

   on August 20, 2018. That appeal remains pending. The parties consent to continuation of

   the stay until a final decision in the appeal.



                                                    1
Case 8:16-cv-02641-VMC-JSS Document 52 Filed 03/09/20 Page 2 of 3 PageID 575




   Dated: March 9, 2020                  /s/ K. Nicole Williams

                                      K. Nicole Williams, SBN 291900
                                      Fish & Richardson, P.C.
                                      12390 El Camino Real
                                      San Diego, CA 92130
                                      Phone: 858-678-5070
                                      Facsimile: 858-678-5099
                                      Email: nwilliams@fr.com

                                      Stephen R. Senn
                                      Florida Bar No. 0833878
                                      Peterson & Myers, P.A.
                                      Post Office Box 24628
                                      Lakeland, FL 33802-4628
                                      Telephone: (863) 683-6511
                                      Facsimile: (863) 682-8031
                                      Email: ssenn@petersonmyers.com

                                      Attorneys for Defendant
                                      TOPGOLF INTERNATIONAL, INC.

   Dated: March 9, 2019                  /s/ Amit Agarwal

                                      Amit Agarwal
                                      14420 Edinburgh Moor Dr.
                                      Wimauma, FL 33598
                                      Telephone: (813) 955-3949
                                      Email: ama7386@gmail.com

                                      Pro se Plaintiff
                                      AMIT AGARWAL




                                     2
Case 8:16-cv-02641-VMC-JSS Document 52 Filed 03/09/20 Page 3 of 3 PageID 576




                              CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true and correct copy of the above and

   foregoing document has been served on March 9, 2020 to all counsel of record pursuant

   to Civ. L.R. 1.07(c).


                                                   /s/ K. Nicole Williams
                                                      K. Nicole Williams




                                               3
